EXHIBIT 10.57 ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF MANAGEMENT FEES THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF MANAGEMENT FEES (this “Assignment”) is made as of the 9th day of April, 2013, by MOODY NATIONAL HP G-TOWN HOLDING, LLC, a Delaware limited liability company, having an address at c/o Moody National REIT I, Inc., 6363 Woodway, Suite 110, Houston, Texas 77057, (together with its permitted successors and assigns, collectively “Borrower”) to LADDER CAPITAL FINANCE LLC, a Delaware limited liability company, having an address at 345 Park Avenue, 8th Floor, New York, New York 10154 (together with its successors and assigns, collectively, “Lender”), and is consented and agreed to by MOODY NATIONAL HOSPITALITY MANAGEMENT, LLC, a Texas limited liability company, having its principal place of business at c/o Moody National REIT I, Inc., 6363 Woodway, Suite 110, Houston, Texas 77057 (together with its permitted successors and assigns, collectively, “Manager”) and by MOODY NATIONAL HP G-TOWN MT, LLC, a Delaware limited liability company, having it principal place of business at c/o Moody National REIT I, Inc., 6363 Woodway, Suite 110, Houston, Texas 77057 (together with its permitted successors and assigns collectively, “Master Tenant”). RECITALS: A.Borrower, by its Promissory Note of even date herewith given to Lender (together with all extensions, renewals, modifications, substitutions and amendments thereof, the “Note”) is indebted to Lender in the principal sum of Seven Million Eight Hundred Thousand and 00/100 ($7,800,000.00) advanced pursuant to the Loan Agreement of even date herewith between Borrower and Lender (together with all extensions, renewals, modifications, substitutions and amendments thereof, the “Loan Agreement”), in lawful money of the United States of America, with interest from the date thereof at the rates set forth in the Note (the indebtedness evidenced by the Note, together with such interest accrued thereon, shall collectively be referred to as the “Loan”), principal and interest to be payable in accordance with the terms and conditions provided in the Note. B.The Loan is secured by, among other things, a Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing (the “Mortgage”), dated as of the date hereof, given by Borrower for the benefit of Lender, which grants Lender a first lien on the property encumbered thereby (the “Property”).The Note, the Loan Agreement, the Mortgage, this Assignment and any of the other documents evidencing or securing the Loan, together with all extensions, renewals, modifications, substitution amendments of any thereof, are collectively referred to as the “Loan Documents”. C.Pursuant to a certain Master Lease, Borrower has master leased the Property to Master Tenant. D.Pursuant to a certain Management Agreement dated of even date herewith, between Master Tenant and Manager (as amended or modified from time to time, the “Management Agreement”) (a true and correct copy of which Management Agreement is attached hereto as Exhibit A), Master Tenant employed Manager exclusively to rent, lease, operate and manage the Property and Manager is entitled to certain management fees (the “Management Fees”) thereunder. E.Pursuant to the terms of that certain Assignment of Leases and Rents and Security Agreement, dated as of the date hereof and intended to be duly recorded, Master Tenant has assigned, inter alia, to Borrower as security for Master Tenant’s obligations under the Master Lease, all of Master Tenant’s right, title and interest in and to the Management Agreement. F.Lender requires as a condition to the making of the Loan that Borrower collaterally assign the Management Agreement to Lender and that Manager subordinate its interest in the Management Fees in lien and payment to the Mortgage as set forth below and Borrower and Manager each acknowledges that without this Assignment, Lender would not make the Loan and without such Loan, Borrower may be unable to finance the acquisition of the Property and, in such case, Master Tenant would be unable to operate the Property pursuant to the Master Lease and Manager would be unable to manage the Property pursuant to the Management Agreement. AGREEMENT For good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Assignment and Subordination of Management Agreement.As additional collateral security for the Loan, Borrower hereby conditionally transfers, sets over and assigns to Lender all of Borrower’s right, title and interest in and to the Management Agreement, said transfer and assignment to automatically become a present, unconditional assignment, at Lender’s option, in the event of a default under the Note, the Loan Agreement, the Mortgage or any of the other Loan Documents, including but not limited to escrow agreements, and the failure of Borrower and/or Master Tenant to cure such default within any applicable grace period; and 2.Subordination of Management Fees.Manager hereby agrees that the Management Agreement, the Management Fees and any and all liens, rights and interests (whether choate or inchoate and including, without limitation, all mechanic’s and materialmen’s liens under applicable law) owed, claimed or held by Manager in and to the Property pursuant to the Management Agreement, are, and shall be in all respects, subordinate and inferior to the Liens and security interests created, or to be created, for the benefit of Lender, and securing the Obligations under the Loan Agreement and the other Loan Documents, and to any renewals, extensions, modifications, assignments, replacements or consolidations thereof, and to the rights, privileges and powers of Lender thereunder. 3.Estoppel.Each of Borrower and Manager represents and warrants that (a) the Management Agreement is in full force and effect and has not been modified, amended or assigned other than pursuant to this Assignment, (b) neither Manager nor Master Tenant is in default under 2 any of the terms, covenants or provisions of the Management Agreement and neither Borrower or Manager knows of any event which, but for the passage of time or the giving of notice or both, would constitute an event of default by either Master Tenant or Manager under the Management Agreement, (c) neither Manager nor Master Tenant has commenced any action or given or received any notice for the purpose of terminating the Management Agreement and (d) the Management Fees and all other sums due and payable to Manager under the Management Agreement have been paid in full, as of the date hereof. 4.Agreement by Borrower and Manager.Borrower and Manager hereby agree that in the event of a default (continuing beyond any applicable grace period) under the Note, the Mortgage, the Loan Agreement or any of the other Loan Documents (each, an “Event of Default”) during the term of this Assignment or upon the occurrence of any event which would entitle Lender to terminate (or cause Borrower or Master Tenant to terminate) the Management Agreement in accordance with Section 7.3 of the Loan Agreement, Lender may terminate (or cause Borrower or Master Tenant to terminate) the Management Agreement and require Manager to transfer its responsibility for the management of the Property to a management company selected by Lender in Lender’s sole discretion, effective as of the date set forth in Lender’s notice to Manager.Manager shall apply all rents, security deposits, issues, proceeds and profits of the Property in accordance with Lender’s written directions to Manager. 5.Lender’s Right to Replace Manager.In addition to the foregoing, in the event that Lender, in Lender’s reasonable discretion, at any time during the term of this Assignment, determines that the Property is not being managed in accordance with generally accepted management practices for properties similar to the Property, Lender shall deliver written notice thereof to Borrower, Master Tenant and Manager, which notice shall specify with particularity the grounds for Lender’s determination.If Lender reasonably determines that the conditions specified in Lender’s notice are not remedied to Lender’s reasonable satisfaction by Borrower, Master Ternant or Manager within thirty (30) days from receipt of such notice or that Borrower, Master Tenant or Manager have failed to diligently undertake correcting such conditions within such thirty (30)-day period, Lender may direct Borrower to terminate (or cause Master Tenant to terminate) Manager as manager of the Property and terminate the Management Agreement and to replace Manager with a management company acceptable to Lender in Lender’s sole discretion. 6.Receipt of Management Fees.(a) Subject to the terms of Paragraph 6(b) hereof, Manager shall not be obligated to return or refund to Lender any Management Fees or other fee, commission or other amount received by Manager prior to the occurrence of the Event of Default, and to which Manager was entitled under the Management Agreement. (b)Manager’s Compensation.Manager agrees that, notwithstanding anything to the contrary contained in the Management Agreement, Manager shall not be entitled to receive compensation for its services conducted in connection with the Property in excess of 3.0% of gross rent collected from the Property. 7.Consent and Agreement by Manager.Manager hereby acknowledges and consents to the terms and provisions of this Assignment and Section 7.3 of the Loan Agreement.Manager agrees that it will act in conformity with the provisions of this Assignment and Lender’s rights hereunder or otherwise related to the Management Agreement.In the event that the responsibility 3 for the management of the Property is transferred from Manager in accordance with the provisions hereof, Manager shall fully cooperate in transferring its responsibility to a new management company and effectuate such transfer no later than thirty (30) days from the date the Management Agreement is terminated.Further, Manager shall (a) not contest or impede the exercise by Lender of any right it has under or in connection with this Assignment; (b) in the manner provided for in this Assignment, give at least thirty (30) days prior written notice to Lender of its intention to terminate the Management Agreement or otherwise discontinue its management of the Property and (c) not amend any of the provisions or terms of the Management Agreement without the prior consent of Lender. 8.Termination.At such time as the Loan is paid in full and the Mortgage is released or assigned of record, this Assignment and all of Lender’s right, title and interest hereunder with respect to the Management Agreement shall terminate. 9.Notices.All notices or other communications hereunder shall be in writing and shall be given in accordance with Section 11.6 of the Loan Agreement.Any notice or other communication to Manager shall be addressed as follows (or at such other address and person as shall be designated by Manager from time to time): If to Manager:
